All in one day, May 9, 1927, the deputy sheriff of Coffee county made affidavit before W. L. Parks, circuit judge, that he had probable cause for believing and did believe that defendant was guilty of violating the Prohibition Law (Code 1923, § 4615 et seq.). The judge issues his warrant, returnable instanter, the defendant is arrested and brought into court, tried, convicted, and fined, three days later is sentenced to the chain gang in default of the fine and costs, and to an additional term of six months as a punishment. This ought to be swift enough to satisfy the most ardent advocate of "speedy justice."
The circuit court, however, is without jurisdiction to try the defendant on such process as was here used, and the judgment entered was error.
In the absence of a statute authorizing it the circuit court can never proceed on such process. Ben Kyser v. State (3 Div. 582), ante, p. 431, 117 So. 157.
The judgment is reversed, and a judgment will here be entered discharging the defendant.
Reversed and rendered.